


Ex . 10.2
EXECUTION VERSION

AMENDED AND RESTATED SECURITY AGREEMENT
among
CIENA CORPORATION,
CERTAIN SUBSIDIARIES OF CIENA CORPORATION
and
DEUTSCHE BANK AG NEW YORK BRANCH,
as COLLATERAL AGENT
________________________________
Dated as of August 13, 2012


and


Amended and Restated as of July 15, 2014
________________________________
    





NEWYORK 9256500 (2K)
 
 




--------------------------------------------------------------------------------









NEWYORK 9256500 (2K)
 
 




--------------------------------------------------------------------------------




AMENDED AND RESTATED SECURITY AGREEMENT, dated as of August 13, 2012 and amended
and restated as of July 15, 2014, made by each of the undersigned assignors
(each, an “Assignor” and, together with any other entity that becomes an
assignor hereunder pursuant to Section 8.12 hereof, the “Assignors”) in favor of
DEUTSCHE BANK AG NEW YORK BRANCH (in its individual capacity, and any successor
corporation thereto by merger, consolidation or otherwise, “DBNY”), as
collateral agent (together with any successor collateral agent, the “Collateral
Agent”), for the benefit of the Secured Creditors (as defined below). Certain
capitalized terms as used herein are defined in Article VII hereof. Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), Ciena
Communications, Inc. a Delaware corporation (together with the Company and each
other Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Ciena Canada, Inc., a corporation incorporated in Canada (together
with each other Wholly-Owned Canadian Subsidiary of the Company that becomes a
Canadian Borrower pursuant to the terms of the Credit Agreement, collectively,
the “Canadian Borrowers”; and the Canadian Borrowers, together with the U.S.
Borrowers, collectively, the “Borrowers”), the lenders from time to time party
thereto (the “Lenders”), Bank of America, N.A., as Syndication Agent, Morgan
Stanley Senior Funding, Inc. and Wells Fargo Bank, National Association, as
Co-Documentation Agents and DBNY, as administrative agent (in such capacity,
together with any successor administrative agent, the “Administrative Agent”)
and as collateral agent (in such capacity, together with any successor
collateral agent, the “Collateral Agent”), have entered into an ABL Credit
Agreement, dated as of August 13, 2012 (as amended by that certain Amendment to
Credit Agreement, dated as of August 24, 2012, that certain Omnibus Second
Amendment to Credit Agreement and First Amendment to U.S. Security Agreement,
Canadian Security Agreement, U.S. Pledge Agreement, U.S. Guaranty and Canadian
Guaranty, dated as of March 5, 2013 (the “Omnibus Amendment”), and that certain
Third Amendment to Credit Agreement, dated as of July 15, 2014 and as further
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrowers, and the
issuance of, and participation in, Letters of Credit for the account of the
Borrowers, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent, the Collateral Agent, each other Agent and the Lead
Arrangers are herein called the “Lender Creditors”);
WHEREAS, the Assignors and the Collateral Agent have entered into a Security
Agreement, dated as of August 13, 2012 (as amended by the Omnibus Amendment and
as further amended, restated, modified and/or supplemented from time to time to,
but not including the date hereof, the “Original Security Agreement”);
WHEREAS, the Company and/or one or more of its Subsidiaries have entered into,
or may at any time and from time to time on or after the date hereof enter into,
one or more Secured Hedging Agreements with one or more Lender Counterparties
(the “Secured Hedging Creditors”);
WHEREAS, the Company and/or one or more of its Subsidiaries and any Lender
(and/or one or more of its banking affiliates) reasonably acceptable to the
Administrative Agent, in each case designated to the Administrative Agent in
writing by the Company as a provider of Treasury Services (as defined below),
including Bank of America, N.A. who is hereby so designated (collectively, the
“Treasury Services Creditors” and, together with the Lender Creditors and the
Secured Hedging Creditors, the “Secured Creditors”), have entered into, or in
the future may enter into, arrangements to provide treasury, depositary



--------------------------------------------------------------------------------

        

or cash management services (including without limitation, overnight overdraft
services) to the Company and its Subsidiaries, and automated clearinghouse
transfers of funds (collectively, “Treasury Services,” and with any written
agreement evidencing such arrangements, as amended, modified, supplemented,
replaced or refinanced from time to time, herein called a “Treasury Services
Agreement”), where such Treasury Services Agreements may be evidenced by
standard account terms of the respective Treasury Services Creditor;
WHEREAS, pursuant to the U.S. Guaranty, each Assignor has jointly and severally
guaranteed to the Secured Creditors the payment when due of all Guaranteed
Obligations as described (and defined) therein;
WHEREAS, it is a condition precedent to (i) the making of Loans to the
Borrowers, and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers, in each case under the Credit Agreement, (ii) the
Secured Hedging Creditors entering into Secured Hedging Agreements with the
Company and/or its Subsidiaries and (iii) the extension of the Treasury Services
by Treasury Services Creditors to the Company and/or its Subsidiaries that each
Assignor shall have executed and delivered to the Collateral Agent this
Agreement; and
WHEREAS, each Assignor will benefit from the incurrence of Loans by the
Borrowers and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers under the Credit Agreement and the entering into by the
Company and/or its Subsidiaries of Secured Hedging Agreements with the Secured
Hedging Creditors and the extension of Treasury Services to the Company and its
Subsidiaries and, accordingly, desires to execute this Agreement to amend and
restate the Original Security Agreement and in order to (i) satisfy the
condition described in the preceding paragraph and (ii) induce (x) the Lenders
to make Loans to the Borrowers and issue (and/or participate in) Letters of
Credit for the respective accounts of the Borrowers, (y) the Secured Hedging
Creditors to enter into Secured Hedging Agreements with the Company and/or its
Subsidiaries and (z) the Treasury Services Creditors to provide Treasury
Services to the Company and/or its Subsidiaries pursuant to Treasury Services
Agreements;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged,
each Assignor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:


ARTICLE I
SECURITY INTERESTS


1.1.    Grant of Security Interests. (a)  As security for the prompt and
complete payment and performance when due of all of its Obligations, each
Assignor does hereby assign and transfer unto the Collateral Agent, and does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Assignor in, to and under all of the following personal
property (and all rights therein) of such Assignor, or in which or to which such
Assignor has any rights, in each case whether now existing or hereafter from
time to time acquired or arising and regardless of where located:
    
(i)
each and every Account (and all rights to receive payments, indebtedness and
other obligations (whether constituting an Account, Chattel Paper (including
Electronic Chattel Paper), Instrument, Document or General Intangible));




--------------------------------------------------------------------------------

        

(ii)
all cash and Money;

(iii)
the Cash Collateral Account and all monies, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

(iv)
all (x) Deposit Accounts, collection accounts, disbursement accounts and lock
boxes and all cash, Money, checks, other negotiable instruments, funds and other
evidences of payments held therein or credited thereto, (y) Securities Accounts
and Security Entitlements and Securities credited thereto, and all cash, Money,
checks, marketable securities, Financial Assets and other property held therein
or credited thereto, and (z) Commodity Accounts and all cash, Money, marketable
securities, Financial Assets and other property held therein or credited
thereto;

(v)
all Chattel Paper (including, without limitation, all Tangible Chattel Paper and
all Electronic Chattel Paper);

(vi)
all Commercial Tort Claims set forth on Annex E hereto or for which notice is
required to be provided pursuant to Section 3.1 below;

(vii)
all Contracts, together with all Contract Rights arising thereunder;

(viii)
all Documents;

(ix)
all Equipment;

(x)
all Fixtures;

(xi)
all Goods;

(xii)
all Instruments;

(xiii)
all Intellectual Property;

(xiv)
all Promissory Notes;

(xv)
all Inventory;

(xvi)
all Investment Property;

(xvii)
all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

(xviii)
all General Intangibles;

(xix)
all Payment Intangibles (including corporate and other tax refunds);

(xx)
all Permits;

(xxi)
all books and records (including all books, databases, customer lists, and
records, whether tangible or electronic, which contain any information relating
to any of the foregoing);




--------------------------------------------------------------------------------

        

(xxii)
with respect to each right to payment or performance included in each of the
foregoing, any Supporting Obligation that supports such payment or performance
and any Lien that secures such right to payment or performance or secures any
such Supporting Obligation; and

(xxiii)
all substitutions, replacements accessions, Proceeds and products of any and all
of the foregoing, including collateral security and guarantees with respect to
any of the foregoing and all cash, Money, insurance proceeds, Instruments,
Securities, Financial Assets, income, royalties, payments, licensing, damages
and Deposit Accounts constituting Proceeds of the foregoing (all of the above,
the “Collateral”).

(b)    Notwithstanding anything herein to the contrary, in no event shall the
security interests and Liens granted under Section 1.1(a) hereof attach to, and
the term “Collateral” (and the component terms thereof) shall not include, (i)
any property, interest or other rights for so long as the grant of such security
interest shall constitute or result in (A) a breach or termination pursuant to
the terms of, or a default under, any General Intangible, lease, license,
contract, agreement or other document, (B) a breach of any law or regulation
which prohibits the creation of a security interest thereunder (other than to
the extent that any such term specified in clause (A) or (B) above is rendered
ineffective pursuant to Section 9-406, 9 407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
then-applicable law (including any applicable bankruptcy laws) or principles of
equity) or (C) require the consent of a Governmental Authority to permit the
grant of a security interest therein (and such consent has not been obtained);
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation, unenforceability
breach or termination shall no longer be effective and to the extent severable,
shall attach immediately to any portion of such property or other rights that
does not result in any of the consequences specified in clause (A), (B) or (C)
above; (ii) the Pledge Agreement Collateral, including any asset of an Assignor
excluded from the Pledge Agreement Collateral pursuant to the proviso to Section
3.1 of the U.S. Pledge Agreement or the corresponding provision of any other
Pledge Agreement, as applicable; (iii) any treasury stock of an Assignor or
other Margin Stock, in each case, unless the Secured Creditors have made any
necessary filings with the Board of Governors of the United States Federal
Reserve in connection therewith and the respective Assignor shall have provided
the respective Secured Creditors with an executed Form FR U-1 or Form FR G-3, as
applicable; provided however, that each applicable Assignor shall provide to the
Secured Creditors notice of the existence any Margin Stock (other than treasury
stock) that would constitute Collateral absent this proviso at the time of
delivery of any financial statements required to be delivered pursuant to
Section 9.01(a) or 9.01(b) of the Credit Agreement and, thereafter, such Margin
Stock shall constitute Collateral to the extent the Secured Creditors have made
such necessary filings with the Board of Governors of the United States Federal
Reserve in connection therewith and the respective Assignor shall have provided
the respective Secured Creditors with an executed Form FR U-1 or Form FR G-3, as
applicable; and (iv) Deposit Accounts the balance of which consists (x)
exclusively of withheld income taxes, employment taxes, or amounts required to
be paid over to certain employee benefit plans and (y) segregated deposit
accounts constituting and the balance of which consists solely of funds set
aside in connection with tax, payroll and trust accounts; (v) any Vehicles and
other assets subject to certificates of title (other than to the extent such
rights can be perfected by the filing of a financing statement under the UCC);
and (vi) any United States “intent-to-use” Trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of such application under applicable federal law (other than to
the extent such rights can be perfected by the filing of a financing statement
under the UCC) (the assets described in preceding clauses (i) through (vi)
hereof, collectively, the “Excluded Assets”).



--------------------------------------------------------------------------------

        

(c)    The security interest of the Collateral Agent under this Agreement
extends to all Collateral which any Assignor may acquire, or with respect to
which any Assignor may obtain rights, at any time during the term of this
Agreement.
(d)    The Liens hereunder are granted as security only and shall not subject
the Administrative Agent or any other Secured Creditor to, or transfer or in any
way affect or modify, any obligation or liability of any Assignor with respect
to any of the Collateral or any transaction in connection therewith.
(e)    Notwithstanding anything herein to the contrary, the Assignors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Assets.
1.2.    Grant of License. For purposes of enabling the Collateral Agent to
exercise rights and remedies under this Agreement (but without limiting the
other provisions of this Agreement), each Assignor hereby grants to the
Collateral Agent and its agents, representatives and designees an irrevocable,
nonexclusive, royalty free license, rent-free license and rent-free lease (which
will be binding on any successor or assignee of such Assignor) to, after the
occurrence and during the continuance of an Event of Default, have access to and
use all of such Assignor’s (x) Real Property (including the buildings and other
improvements thereon), Equipment and fixtures (whether or not considered Real
Property) and (y) Intellectual Property (including, without limitation, all
Domain Names, Patents, Trademarks, Copyrights, Trade Secrets and object code and
access to all media, written or electronic, in which any licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, as well as an irrevocable, nonexclusive license
to grant to any third party a sub-licensable sub-license to use the foregoing
rights, but excluding any source code) for which the Collateral Agent hereby
agrees to take all commercially reasonable actions in connection with its use of
such intellectual property to protect such Assignor’s rights and interest in
such Intellectual Property (provided that in any event, the Collateral Agent
shall not have any liability in connection therewith, other than liability which
is the direct result of the Collateral Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable decision), for the purpose of (i) arranging for and effecting the
sale, distribution or other disposition of Collateral located on any such Real
Property, including the manufacture, production, completion, packaging,
advertising, distribution and other preparation of such Collateral (including,
without limitation, work-in-process, raw materials and complete Inventory) for
sale, distribution or other disposition, (ii) selling (by public auction,
private sale, going out of business sale or similar sale, whether in bulk, in
lots or to customers in the ordinary course of business or otherwise and which
sale may include augmented Inventory of the same type sold in any Assignor’s
business), (iii) storing or otherwise dealing with the Collateral, (iv)
collecting all Accounts and copying , using and preserving any and all
information relating to the Collateral, and (v) otherwise dealing with the
Collateral as part of the exercise of any rights or remedies provided to the
Collateral Agent hereunder or under the other Credit Documents, in each case
without the interference by any Assignor or any other Subsidiary of the Company
and without incurring any liability to any Assignor or any other Subsidiary of
the Company, except any liability which is the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Assignor
will, and will cause each of its Subsidiaries to, cooperate with the Collateral
Agent and its agents, representatives and designees in allowing the Collateral
Agent to exercise the foregoing rights. To the extent that any asset of any
Assignor in which the Collateral Agent has access or use rights as provided
above is to be sold or otherwise disposed of after the occurrence and during the
continuance of an Event of Default, such Assignor shall, if requested by the
Collateral Agent in writing, cause the buyer to agree in writing to be subject
to, and comply with the terms of, this Section 1.2. The Collateral Agent shall
have the right to bring an action to enforce its rights under this Section 1.2,



--------------------------------------------------------------------------------

        

including, without limitation, an action seeking possession of the applicable
Collateral and/or specific performance of this Section 1.2.
1.3.    Power of Attorney. Subject to the Intercreditor Agreement, until this
Agreement is terminated in accordance with its terms, each Assignor hereby
constitutes and appoints the Collateral Agent its true and lawful attorney,
irrevocably, with full power after the occurrence of and during the continuance
of an Event of Default (in the name of such Assignor or otherwise) to act,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys due or to become due to such Assignor under or arising out
of the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem to be necessary or advisable to
protect the interests of the Secured Creditors, which appointment as attorney is
coupled with an interest.
ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:
2.1.    Necessary Filings. The provisions of this Agreement (when executed and
delivered by all parties thereto) are effective to create in favor of the
Collateral Agent, for the benefit of the Secured Creditors, a legal, valid and
enforceable security interest in all right, title and interest of the U.S.
Credit Parties in all of the Collateral described herein, and when (i) proper
UCC financing statements have been filed in the appropriate filing offices
against each U.S. Credit Party, (ii) the recordation of Intellectual Property
Security Agreements with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and/or (iii) the Collateral Agent
has obtained “control” (within the meaning of the UCC) of the Core Deposit
Accounts and DB Accounts thereunder, the Collateral Agent, for the benefit of
the Secured Creditors, shall have a perfected security interest in all right,
title and interest in all of the Collateral described herein of such U.S. Credit
Party to the extent such security interest can be perfected by (i) filing a UCC
financing statement under the UCC, (ii) filing with the United States Patent and
Trademark Office and the United States Copyright Office, or, (iii) with respect
to the Core Deposit Accounts or DB Accounts, by the Collateral Agent having
“control”, subject to no other Liens other than Permitted Liens (it being
understood that the Permitted Liens described in Section 10.01(s) of the Credit
Agreement are subject to the terms of the Intercreditor Agreement at any time
that Permitted Additional Secured Indebtedness is outstanding).
2.2.    No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any Person (other than Permitted Liens), and such Assignor
shall defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to the Collateral Agent
(other than Permitted Liens).
2.3.    Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any relevant jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements, similar statements or
instruments of registration filed in respect of Permitted Liens), and so long as
the Termination Date has not occurred, such Assignor will not execute or
authorize to be filed in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or



--------------------------------------------------------------------------------

        

statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interests granted hereby by
such Assignor or in connection with Permitted Liens.
2.4.    Location of Inventory and Equipment. All Inventory and Equipment having
a net book value in excess of $1,000,000 held on the date hereof by each
Assignor, other than any such Inventory and Equipment (i) in transit or out for
repair, (ii) at customer, resellers, supplier or contract manufacturer
locations, (iii) located outside of the United States or (iv) at locations used
solely by such Assignor for purposes of warehousing spare parts, is located at
one of the locations shown on Annex F hereto for such Assignor.
2.5    Chief Executive Office, Record Locations. The chief executive office of
such Assignor is, on the date of this Agreement, located at the address
indicated on Annex A hereto for such Assignor. During the period of the four
calendar months preceding the date of this Agreement, the chief executive office
of such Assignor has not been located at any address other than that indicated
on Annex A in accordance with the immediately preceding sentence, in each case
unless each such other address is also indicated on Annex A hereto for such
Assignor.
2.6.    Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc. As of the date hereof, the exact legal name of each
Assignor, the type of organization of such Assignor, whether or not such
Assignor is a Registered Organization, the jurisdiction of organization of such
Assignor, such Assignor’s Location, the organizational identification number (if
any) of such Assignor, the Federal Employer Identification Number (if any) and
whether or not such Assignor is a Transmitting Utility, is listed on Annex B
hereto for such Assignor. Such Assignor shall not change its legal name, its
type of organization, its status as a Registered Organization (in the case of a
Registered Organization), its status as a Transmitting Utility or as a Person
which is not a Transmitting Utility, as the case may be, its jurisdiction of
organization, its Location, its organizational identification number (if any) or
its Federal Employer Identification Number (if any) from that used on Annex B
hereto, except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Credit Documents and so long as
same do not involve (x) a Registered Organization ceasing to constitute same or
(y) such Assignor changing its jurisdiction of organization or Location from the
United States or a State thereof to a jurisdiction of organization or Location,
as the case may be, outside the United States or a State thereof) if (i) it
shall have given to the Collateral Agent not less than 10 days’ prior written
notice of each change to the information listed on Annex B (as adjusted for any
subsequent changes thereto previously made in accordance with this sentence),
together with a supplement to Annex B which shall correct all information
contained therein for such Assignor, and (ii) in connection with the respective
change or changes, it shall have taken all action reasonably necessary or
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect. In addition, to the extent that
such Assignor does not have an organizational identification number on the date
hereof and later obtains one, such Assignor shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably requested by the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.
2.7.    Trade Names; etc. As of the date hereof, such Assignor does not have or
operate in any jurisdiction under, or in the five years preceding the date
hereof has not had or has not operated in any jurisdiction under, any trade
names, fictitious names or other names except its legal name as specified in
Annex B and such other trade or fictitious names as are listed on Annex C hereto
for such Assignor.



--------------------------------------------------------------------------------

        

2.8.    Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged or consolidated with or
into any Assignor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Assignor, in each case except as
described in Annex D hereto. With respect to any transactions so described in
Annex D hereto, the respective Assignor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Assignor, or was liquidated
into or transferred all or substantially all of its assets to such Assignor, and
shall have furnished, or caused to be furnished, to the Collateral Agent such
UCC lien searches as may have been requested by the Collateral Agent with
respect to such Person and its assets, to establish that no security interest
(excluding Permitted Liens) continues perfected on the date hereof with respect
to any Person described above (or the assets transferred to the respective
Assignor by such Person), including without limitation pursuant to Section
9-316(a)(3) of the UCC.
2.9.    Collateral in the Possession of a Bailee. Without limiting the
provisions of the Credit Agreement, if an Event of Default shall occur and be
continuing and if any Inventory or other Goods, other than Inventory or Goods
having a market value not in excess of $2,500,000 in the aggregate, are in the
possession of a bailee, such Assignor shall promptly notify the Collateral Agent
thereof and, if requested by the Collateral Agent, shall use its commercially
reasonable efforts to promptly obtain an acknowledgment from such bailee, in
form and substance reasonably satisfactory to the Collateral Agent, that the
bailee holds such Collateral for the benefit of the Collateral Agent and shall
act upon the instructions of the Collateral Agent, without the further consent
of such Assignor. The Collateral Agent agrees with such Assignor that the
Collateral Agent shall not give any such instructions unless an Event of Default
has occurred and is continuing.
2.10.    Recourse. This Agreement is made with full recourse to each Assignor
and pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein and in the other
Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL
3.1.    Additional Representations and Warranties. As of the time when each of
its Accounts arises, each Assignor shall be deemed to have represented and
warranted that each such Eligible Account, and all records, papers and documents
relating thereto (if any) are genuine and what they purport to be, and that all
papers and documents (if any) relating thereto (i) will, to the knowledge of a
Responsible Officer of such Assignor, represent the genuine, legal, valid and
binding obligation of the account debtor evidencing indebtedness unpaid and owed
by the respective account debtor arising out of the performance of labor or
services or the sale or lease and delivery of the merchandise listed therein, or
both, enforceable against the account debtor in accordance with its terms,
subject to applicable bankruptcy, insolvency or other similar laws generally
affecting creditors’ rights and equitable principles, (ii) will be the only
original writings evidencing and embodying such obligation of the account debtor
named therein (other than copies created for general accounting or other
ordinary corporate purposes), and (iii) will be in compliance and will conform
in all material respects with all applicable federal, state and local laws and
applicable laws of any relevant foreign jurisdiction.
3.2.    Maintenance of Records. Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, in accordance
with Section 9.02 of the Credit



--------------------------------------------------------------------------------

        

Agreement, and such Assignor will make the same available on such Assignor’s
premises to the Collateral Agent for inspection in accordance with Section 9.02
of the Credit Agreement. Upon the occurrence and during the continuance of an
Event of Default and at the request of the Collateral Agent, such Assignor
shall, at its own cost and expense, deliver copies (or, if requested by the
Collateral Agent after the occurrence and during the continuance of an Event of
Default, originals) of all tangible evidence of its Accounts and Contract Rights
(including, without limitation, all documents evidencing the Accounts and all
Contracts) and such books and records to the Collateral Agent or to its
representatives (copies of such evidence and books and records may be retained
by such Assignor). Upon the occurrence and during the continuance of an Event of
Default and if the Collateral Agent so directs, such Assignor shall legend, in
form and manner reasonably satisfactory to the Collateral Agent, the Accounts
and the Contracts, as well as books, records and documents (if any) of such
Assignor evidencing or pertaining to such Accounts and Contracts with an
appropriate reference to the fact that such Accounts and Contracts have been
assigned to the Collateral Agent and that the Collateral Agent has a security
interest therein.
3.3.    Direction to Account Debtors; Contracting Parties; etc.Subject to the
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default (but without limiting the provisions of the Credit Agreement),
if the Collateral Agent so directs any Assignor, such Assignor agrees (x) to
cause all payments on account of the Accounts and Contracts to be made directly
to the Cash Collateral Account, (y) that the Collateral Agent may, at its
option, directly notify the obligors with respect to any Accounts and/or under
any Contracts to make payments with respect thereto as provided in the preceding
clause (x), and (z) that the Collateral Agent may enforce collection of any such
Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Assignor.
Subject to the Intercreditor Agreement, without notice to or assent by any
Assignor, the Collateral Agent may, upon the occurrence and during the
continuance of an Event of Default, apply any or all amounts then in, or
thereafter deposited in, the Cash Collateral Account toward the payment of the
Obligations in the manner provided in Section 5.4 of this Agreement. The
reasonable out-of-pocket costs and expenses of collection (including reasonable
out-of-pocket attorneys’ fees), whether incurred by an Assignor or the
Collateral Agent, shall be borne by the relevant Assignor. The Collateral Agent
shall deliver a copy of each notice given to any such obligors referred to in
the preceding clause (y) to the relevant Assignor, provided that (x) the failure
by the Collateral Agent to so notify such Assignor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 3.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 11.05 of the Credit Agreement has
occurred and is continuing.
3.4.    Modification of Terms; etc. Except (w) in accordance with such
Assignor’s ordinary course of business, (x) as otherwise in such Assignor’s
reasonable business judgment, (y) as permitted by the Credit Agreement or (z) as
permitted by Section 3.5 hereof, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any term
thereof or make any adjustment with respect thereto, or extend or renew the
same, or compromise or settle any dispute, claim, suit or legal proceeding
relating thereto, or sell any Account or Contract, or interest therein, without
the prior written consent of the Collateral Agent. Except to the extent
otherwise permitted by this Agreement or the Credit Agreement, no Assignor will
do anything to impair the rights of the Collateral Agent in the Accounts or
Contracts.
3.5.    Collection. Except as such Assignor otherwise determines in its
reasonable business judgment, each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the account debtor
named in each of its Accounts or obligor under any Contract, as and when due
(including, without limitation, amounts which are delinquent, such amounts to be
collected in accordance with generally accepted lawful collection procedures)
any and all amounts owing under or on account of



--------------------------------------------------------------------------------

        

such Account or Contract, and apply promptly upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Account or under
such Contract. Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default, any Assignor may
allow in the ordinary course of business as adjustments to amounts owing under
its Accounts and Contracts (i) an extension or renewal of the time or times of
payment, or settlement for less than the total unpaid balance, which such
Assignor finds appropriate in accordance with its reasonable business judgment,
(ii) a refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which such Assignor finds
appropriate in accordance with its reasonable business judgment and (iii) such
other adjustments which such Assignor finds appropriate in accordance with its
reasonable business judgment.
3.6.    Instruments. If any Assignor owns or acquires any Instrument of
$3,000,000 or more constituting Collateral (other than (x) checks and other
payment instruments received and collected in the ordinary course of business
and (y) any Instrument subject to pledge pursuant to the Pledge Agreement), such
Assignor will within 30 days thereafter notify the Collateral Agent thereof, and
upon request by the Collateral Agent will promptly deliver such Instrument to
the Collateral Agent appropriately endorsed to the order of the Collateral
Agent.
3.7.    Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.
3.8.    Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.
3.9.    Letter-of-Credit Rights. If any Assignor is at any time a beneficiary
under a letter of credit constituting Collateral in respect of Eligible Accounts
or Eligible Inventory with a stated amount of $3,000,000 or more in the
aggregate, such Assignor shall, no later than the next date required to deliver
a compliance certificate pursuant to Section 9.01(d) of the Credit Agreement,
notify the Collateral Agent thereof and, at the request of the Collateral Agent,
such Assignor shall, pursuant to an agreement in form



--------------------------------------------------------------------------------

        

and substance reasonably satisfactory to the Collateral Agent, use its
commercially reasonable efforts to (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Collateral Agent of
the proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are retained by the Collateral Agent and to
be applied as provided in this Agreement only after the occurrence and during
the continuance of an Event of Default.
3.10.    Commercial Tort Claims. Each Commercial Tort Claim in an amount of
$3,000,000 or more of each Assignor in existence on the date of this Agreement
is described in Annex E hereto. If any Assignor shall at any time after the date
of this Agreement acquire a Commercial Tort Claim in an amount (taking the
greater of the aggregate claimed damages thereunder or the reasonably estimated
value thereof) of $3,000,000 or more, such Assignor shall no later than 30 days
thereafter notify the Collateral Agent thereof in a writing signed by such
Assignor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.
3.11.    Chattel Paper. Subject to the Intercreditor Agreement, upon the request
of the Collateral Agent made at any time or from time to time, each Assignor
shall promptly furnish to the Collateral Agent a list of all Electronic Chattel
Paper constituting Collateral held or owned by such Assignor. Furthermore, if
requested by the Collateral Agent, each Assignor shall promptly take all actions
which are commercially reasonably so that the Collateral Agent has “control” of
all Electronic Chattel Paper, to the extent that the aggregate value or face
amount of such Electronic Chattel Paper equals or exceeds $3,000,000 in the
aggregate, in accordance with the requirements of Section 9-105 of the UCC. Each
Assignor will promptly (and in any event within 10 days) following any request
by the Collateral Agent deliver all of its Tangible Chattel Paper to the
Collateral Agent, to the extent that the aggregate value or face amount of such
Tangible Chattel Paper equals or exceeds $3,000,000 in the aggregate.
3.12.    Recordable Intellectual Property. (a) Annex G hereto sets forth as of
the date hereof a complete and accurate list of all Recordable Intellectual
Property that each Assignor owns. Each Assignor represents and warrants that as
of the date hereof it is the sole owner of all right, title and interest in all
Recordable Intellectual Property listed in Annex G hereto, except where the
failure to have such sole ownership could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. Each
Assignor represents and warrants that:
(i)    no Recordable Intellectual Property listed in Annex G hereto has been
canceled nor is any cancelation or opposition action pending, to the knowledge
of any Responsible Officer of such Assignor;
(ii)    all such Recordable Intellectual Property is valid and subsisting;
(iii)    such Assignor is not aware of any pending third-party claim that any of
said registrations of Recordable Intellectual Property are invalid or
unenforceable; and
(iv)     such Assignor has not been advised in writing by counsel or by the
relevant Intellectual Property Office, nor is such Assignor otherwise aware of
any reason, that any of said applications of Recordable Intellectual Property
will not mature into registrations,
other than, in the case of each of the foregoing clauses (i) – (iv), as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.



--------------------------------------------------------------------------------

        

Each Assignor hereby grants to the Collateral Agent an absolute power of
attorney to sign, solely upon the occurrence and during the continuance of an
Event of Default, any document which may be required by the United States Patent
and Trademark Office, any domain name registrar, the United States Copyright
Office or any other governmental authority in order to effect an assignment of
all right, title and interest in any Intellectual Property constituting
Collateral, and record the same.


(b)    Each Assignor agrees, within 60 days of the end of each fiscal year of
the Company, to notify the Collateral Agent in writing of the name and address
of, and to furnish such pertinent information that may be available to such
Assignor with respect to: (i) any party who such Assignor reasonably believes is
infringing, misappropriating, diluting or otherwise violating any of such
Assignor’s rights in and to any Intellectual Property in any manner that would
reasonably be expected to have a Material Adverse Effect, or (ii) any party, to
the knowledge of any Responsible Officer of such Assignor, claiming that any
Assignor or the conduct of any Assignor’s business infringes, misappropriates,
dilutes or otherwise violates any Intellectual Property right of any third party
in any manner that would reasonably be expected to have a Material Adverse
Effect. Each Assignor further agrees to take all necessary action, in accordance
with its reasonable business judgment, with respect to any Person infringing,
misappropriating, diluting or otherwise violating any Intellectual Property
owned by it if failure to do so would reasonably be expected to have a Material
Adverse Effect.


(c)    Each Assignor agrees to use its Trademarks that are material to the
business of the Company and its Subsidiaries, taken as a whole, in interstate
commerce during the time in which this Agreement is in effect to the extent
required by the laws of the United States or other jurisdictions, as applicable,
to maintain its rights in such Trademarks and to take all such other actions as
are reasonably necessary to preserve such Trademarks as trademarks or service
marks under the laws of the United States or other jurisdictions, as applicable
(other than any such Trademarks that are deemed by a Assignor in its reasonable
business judgment to no longer be material to the conduct of such Assignor’s
business).


(d)    Each Assignor shall, at its own expense, diligently maintain all
registrations and applications for registration included in the Recordable
Intellectual Property that are material to the business of the Company and its
Subsidiaries, taken as a whole, in accordance with its reasonable business
judgment, including but not limited to filing affidavits of use and applications
for renewals of registration for all such Recordable Intellectual Property
constituting registered Trademarks and timely payment of all post-issuance fees
required to maintain in force its rights under each such Recordable Intellectual
Property constituting issued Patent or registered Copyright, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
registration, filing of affidavit of use or application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent, not to be unreasonably withheld (other than
with respect to registrations and applications deemed by such Assignor in its
reasonable business judgment to be no longer prudent to pursue).


(e)    At its own expense, each Assignor, in accordance with its reasonable
business judgment, shall diligently prosecute all material applications for (i)
United States Patents listed in Annex G hereto and (ii) Copyrights listed in
Annex G hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are no longer material or are deemed by such
Assignor in its reasonable business judgment to no longer be necessary in the
conduct of Assignor’s business), absent written consent of the Collateral Agent
not to be unreasonably withheld.


(f)    In the event that any Assignor, either itself or through any agent,
employee, licensee or designee, files an application for or acquires any
Recordable Intellectual Property following the date



--------------------------------------------------------------------------------

        

hereof, then the provisions of this Agreement shall automatically apply thereto
and any such Intellectual Property shall automatically constitute part of the
Collateral and shall be subject to the Collateral Agent's security interest,
without further action by any party, and such Assignor shall within 60 days of
the end of each fiscal year of the Company execute and deliver any and all
agreements, instruments, documents and papers, including any applicable
Intellectual Property Security Agreement, as necessary to evidence and perfect
the Collateral Agent's security interest in such Recordable Intellectual
Property provided that such agreements, instruments, documents and papers (the
“Writings”) are consistent with the terms of and conditions of this Agreement,
and each Assignor hereby appoints the Collateral Agent as its attorney-in-fact
to execute and file such Writings, solely upon the occurrence and during the
continuance of an Event of Default and solely for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable until this Agreement is terminated.
ARTICLE IV
PROVISIONS CONCERNING ALL COLLATERAL
4.1.    Protection of Collateral Agent’s Security. Except as otherwise not
prohibited by the Credit Documents, no Assignor will do anything to impair the
rights of the Collateral Agent in the Collateral. Each Assignor will at all
times maintain insurance, at such Assignor’s own expense to the extent and in
the manner provided in the Credit Agreement. Except to the extent otherwise
permitted to be retained by such Assignor or applied by such Assignor pursuant
to the terms of the Credit Agreement and the Intercreditor Agreement, the
Collateral Agent shall, at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 5.4 hereof. Each Assignor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Assignor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Assignor.
4.2.    Additional Information. Each Assignor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 10 days after its receipt of the respective request) furnish
to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent. Without limiting
the forgoing, each Assignor agrees that it shall promptly (and in any event
within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.
4.3.    Financing Statements. Each Assignor agrees to execute and deliver (or
cause to be executed and delivered) to the Collateral Agent such financing
statements, in form reasonably acceptable to the Collateral Agent, as the
Collateral Agent may from time to time reasonably request or as are reasonably
necessary or desirable in the opinion of, and at the request of, the Collateral
Agent to establish and maintain a valid, enforceable, perfected security
interest in the Collateral as provided herein and the other rights and security
contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor or words of similar effect). Notwithstanding the foregoing, if
reasonably requested by any Assignor, the Collateral Agent shall, at Assignor’s
expense, make such filings as may be reasonably requested to evidence that the
security interests hereunder do not attach to any property that constitutes
Excluded Assets.



--------------------------------------------------------------------------------

        

4.4.    Further Actions. Each Assignor shall, and shall cause each other
Assignor to, at their own expense, take such other actions as are required by
Section 9.12(a) of the Credit Agreement.
ARTICLE V    

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
5.1.    Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees
that, if any Event of Default shall have occurred and be continuing, then and in
every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may:
(i)    personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;
(ii)    instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;
(iii)    instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;
(iv)    sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 5.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
(v)    take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:
(x)    forthwith cause the same to be moved to the place or places so designated
by the Collateral Agent and there delivered to the Collateral Agent;
(y)    store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 5.2 hereof; and
(z)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
(vi)    exercise the rights granted under Section 1.2 and 1.3 hereof;



--------------------------------------------------------------------------------

        

(vii)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 5.4;
(viii)    license or sublicense, on a royalty free, rent basis, whether on an
exclusive or nonexclusive basis, any Intellectual Property included in the
Collateral (in the case of Trademarks, subject to reasonable quality control and
subject to those exclusive licenses granted by Assignors in effect on the date
hereof and those granted by any Assignor hereafter to the extent permitted by
the Credit Agreement) for such term and on such conditions and in such manner as
the Collateral Agent shall in its sole judgment determine, it being understood
that any such license, may be exercised, at the option of the Collateral Agent,
only upon the occurrence and during the continuation of an Event of Default;
provided, that any such license shall be binding upon the Assignors
notwithstanding any subsequent cure of an Event of Default; and
(ix)    take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607(a) of the UCC;
it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Lenders and that no other
Secured Creditor shall have any right individually to seek to enforce or to
enforce this Agreement or to realize upon the security to be granted hereby, it
being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.
5.2.    Remedies; Disposition of the Collateral. If any Event of Default shall
have occurred and be continuing, then, subject to the Intercreditor Agreement,
any Collateral repossessed by the Collateral Agent under or pursuant to Section
5.1 hereof and any other Collateral whether or not so repossessed by the
Collateral Agent, may be sold, assigned, leased or otherwise disposed of under
one or more contracts or as an entirety, and without the necessity of gathering
at the place of sale the property to be sold, and in general in such manner, at
such time or times, at such place or places and on such terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of such Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Assignor which the Collateral Agent shall determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 5.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Assignor as hereinabove specified, the
Collateral Agent need give such



--------------------------------------------------------------------------------

        

Assignor only such notice of disposition as shall be required by such applicable
law. Each Assignor agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such disposition or dispositions
of all or any portion of the Collateral valid and binding and in compliance with
any and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, all at
such Assignor’s expense.
5.3.    Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, IN EACH CASE AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Assignor hereby further waives, to the extent
permitted by law:
(i)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
(ii)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and
(iii)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.
5.4.     Application of Proceeds. (a) Subject to the Intercreditor Agreement,
all moneys collected by the Collateral Agent (or, to the extent the Pledge
Agreement or any other Security Document requires proceeds of collateral under
such other Security Document to be applied in accordance with the provisions of
this Agreement, the Pledgee, under, and as defined in, the Pledge Agreement or
collateral agent under such other Security Document) upon any sale or other
disposition of the Collateral (or the collateral under the relevant Security
Document), in connection with the Collateral Agent’s exercise of remedies
following the occurrence and during the continuance of an Event of Default,
together with all other moneys received by the Collateral Agent hereunder or
under any other Security Document, shall be applied as follows:


(i)    first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (iv), (v), (vi) and (vii) of the definition of
“Obligations”;



--------------------------------------------------------------------------------

        

(ii)    second, to the extent proceeds remain after the application pursuant to
preceding clause (i), an amount equal to the outstanding Primary Obligations
which are Credit Document Obligations shall be paid to the Lender Creditors as
provided in Section 5.4(e) hereof, with each such Lender Creditor receiving an
amount equal to its outstanding Primary Obligations which are Credit Document
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;
(ii)    third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations which are Credit Document Obligations shall be paid to the Lender
Creditors as provided in Section 5.4(e) hereof, with each such Lender Creditor
receiving an amount equal to its outstanding Secondary Obligations which are
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Secondary Obligations, its Pro Rata Share of the amount remaining to be
distributed;
(iv)    fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), an amount equal to the outstanding Primary
Obligations which are Other Obligations shall be paid to the Other Creditors as
provided in Section 5.4(e) hereof, with each such Other Creditor receiving an
amount equal to its outstanding Primary Obligations which are Other Obligations
or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of the amount remaining to be distributed;
    (v)    fifth, to the extent proceeds remain after the application pursuant
to preceding clauses (i) through (iv), inclusive, an amount equal to the
outstanding Secondary Obligations which are Other Obligations shall be paid to
the Other Creditors as provided in Section 5.4(e) hereof, with each such Other
Creditor receiving an amount equal to its outstanding Secondary Obligations
which are Other Obligations or, if the proceeds are insufficient to pay in full
all such Primary Obligations, its Pro Rata Share of the amount remaining to be
distributed; and
(vi)    sixth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (v), inclusive, and following the termination of
this Agreement pursuant to Section 8.8(a) hereof, to the relevant Assignor or to
whomever may be lawfully entitled to receive such surplus.
(b)    For purposes of this Agreement: (i) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations
owing to the applicable Secured Creditors entitled thereto, as the case may be;
(ii) “Primary Obligations” shall mean (x) in the case of the Credit Document
Obligations all principal of, premium, fees and interest on, all Loans, all
Unpaid Drawings (and all interest thereon), the Stated Amount of (and the
obligation to cash collateralize) all outstanding Letters of Credit and all Fees
and (y) in the case of the Other Obligations, all amounts due to an Other
Creditor under each Secured Hedging Agreement and/or Treasury Services
Agreement, as applicable (other than indemnities, fees (including, without
limitation, reasonable attorneys’ fees) and similar obligations and
liabilities); and (iii) “Secondary Obligations” shall mean all Obligations other
than Primary Obligations.
(c)    When payments to Secured Creditors are based upon their respective Pro
Rata Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 5.4 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution



--------------------------------------------------------------------------------

        

would result in overpayment to such Secured Creditor, such excess amount shall
instead be distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other Secured Creditors entitled to such
distribution, with each such Secured Creditor whose Primary Obligations or
Secondary Obligations, as the case may be, have not been paid in full to receive
an amount equal to such excess amount multiplied by a fraction the numerator of
which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of such Secured Creditor and the denominator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.
(d)    Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive (or are to receive) a distribution on account of undrawn
amounts with respect to Letters of Credit issued under the Credit Agreement
(which shall only occur after all outstanding Revolving Loans under the Credit
Agreement and Unpaid Drawings have been paid in full), such amounts shall be
paid to the Administrative Agent under the Credit Agreement and held by it, for
the equal and ratable benefit of the Lender Creditors, as cash security for the
repayment of Obligations owing to the Lender Creditors as such. If any amounts
are held as cash security pursuant to the immediately preceding sentence, then
upon the termination of all outstanding Letters of Credit under the Credit
Agreement, and after the application of all such cash security to the repayment
of all Obligations owing to the Lender Creditors after giving effect to the
termination of all such Letters of Credit, if there remains any excess cash,
such excess cash shall be returned by the Administrative Agent to the Collateral
Agent for distribution in accordance with Section 5.4(a) hereof.
(e)    All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, and (y) if to the Secured Hedging Creditors or the Treasury Services
Creditors, to the trustee, paying agent or other similar representative (each, a
“Representative”) for the Secured Hedging Creditors or the Treasury Services
Creditors, as applicable, or, in the absence of such a Representative, directly
to the Secured Hedging Creditors or the Treasury Services Creditors, as
applicable.
(f)    For purposes of applying payments received in accordance with this
Section 5.4, the Collateral Agent shall be entitled to rely upon the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Secured Hedging Creditors and the Treasury Services
Creditors, as applicable, for a determination (which the Administrative Agent,
each Representative, the Secured Hedging Creditors and the Treasury Services
Creditors agree (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Primary Obligations and Secondary Obligations owed to
the Lender Creditors, the Secured Hedging Creditors or the Treasury Services
Creditors, as the case may be. Unless it has received written notice from a
Lender Creditor, a Secured Hedging Creditor or a Treasury Services Creditor to
the contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from a Secured Hedging Creditor to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Secured Hedging Agreements are in existence.
(g)    It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.
(h)    It is understood and agreed by each Assignor and each Secured Creditor
that the Collateral Agent shall have no liability for any determinations made by
it in this Section 5.4, in each case



--------------------------------------------------------------------------------

        

except to the extent resulting from the gross negligence or willful misconduct
of the Collateral Agent (as determined by a court of competent jurisdiction in a
final and non-appealable decision). Each Assignor and each Secured Creditor also
agrees that the Collateral Agent may (but shall not be required to), at any time
and in its sole discretion, and with no liability resulting therefrom, petition
a court of competent jurisdiction regarding any application of Collateral in
accordance with the requirements hereof, and the Collateral Agent shall be
entitled to wait for, and may conclusively rely on, any such determination.
5.5.    Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.
5.6.    Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VI

INDEMNITY
6.1.    Indemnity. (a)  Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Lender and their respective
successors, assigns, employees, affiliates and agents (hereinafter in this
Section 6.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless, in accordance with Section 13.01(c) of the Credit
Agreement, any and all liabilities, obligations, losses, damages, penalties,
claims, actions (including removal or remedial actions), judgments, suits,
costs, expenses and disbursements (including reasonable and documented
out-of-pocket attorneys’ and consultants’ fees and disbursements (but limited,
in the case of attorneys’ fees and disbursements, to one counsel to the
Administrative Agent, one additional counsel for all Issuing Lenders and
Lenders, taken as a whole, one local counsel for the Administrative Agent and
the Lenders, taken as a whole, in each relevant jurisdiction, and, solely in the
case of an actual or perceived conflict of interests, one additional counsel in
each relevant jurisdiction to each group of affected Lenders similarly situated,
taken as a whole)) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (i) any
investigation, litigation or other proceeding (whether or not the Lead
Arrangers, the



--------------------------------------------------------------------------------

        

Administrative Agent, the Collateral Agent, the Syndication Agent, any
Co-Documentation Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents or (ii) (x) the handling of the Credit
Account and Collateral of the Borrowers as provided in this Agreement or (y) the
Agents’ and the Lenders’ relying on any instructions of the Company, or (z) any
other action taken by the Agents or the Lenders hereunder or under the other
Credit Documents; provided that no Indemnitee shall be indemnified pursuant to
this Section 6.1(a) for losses, damages or liabilities to the extent caused by
the gross negligence or willful misconduct of such Indemnitee (as determined by
a court of competent jurisdiction in a final and non-appealable decision). Each
Assignor agrees that upon written notice by any Indemnitee of the assertion of
such a liability, obligation, damage, injury, penalty, claim, demand, action,
suit or judgment, the relevant Assignor shall assume full responsibility for the
defense thereof. Each Indemnitee agrees to use its best efforts to promptly
notify the relevant Assignor of any such assertion of which such Indemnitee has
knowledge.
(b)    Without limiting the application of Section 6.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable and documented out-of-pocket fees, costs and expenses of
whatever kind or nature incurred in connection with the creation, preservation
or protection of the Collateral Agent’s Liens on, and security interest in, the
Collateral, including, without limitation, all fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to the Collateral and all other fees, costs
and expenses in connection with protecting, maintaining or preserving the
Collateral and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.
(c)    If and to the extent that the obligations of any Assignor under this
Section 6.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
6.2.    Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
hereunder or under the other Credit Documents shall constitute Obligations
secured by the Collateral. The indemnity obligations of each Assignor contained
in this Article VI shall continue in full force and effect notwithstanding the
full payment of all of the other Obligations and notwithstanding the full
payment of all the Notes issued, and Loans made, under the Credit Agreement, the
termination of all Letters of Credit issued under the Credit Agreement, the
termination of all Secured Hedging Agreements entered into with the Secured
Hedging Creditors, the termination of all Treasury Services Agreements entered
into with the Treasury Services Creditors and the payment of all other
Obligations and notwithstanding the discharge thereof and the occurrence of the
Termination Date.
ARTICLE VII
DEFINITIONS


The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.
“Account” shall mean any “account” as such term is defined in the UCC, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not



--------------------------------------------------------------------------------

        

earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, (ii) for services rendered or to be
rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card, or (viii) as winnings in a lottery or
other game of chance operated or sponsored by a State, governmental unit of a
State, or person licensed or authorized to operate the game by a State or
governmental unit of a State. Without limiting the foregoing, the term “account”
shall include all Health-Care-Insurance Receivables.
“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.
“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.
“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.
“Borrower” shall have the meaning provided in the recitals of this Agreement.
“Canadian Borrower” shall have the meaning provided in the recitals of this
Agreement.
“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.
“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC.
Without limiting the foregoing, the term “Chattel Paper” shall in any event
include all Tangible Chattel Paper and all Electronic Chattel Paper.
“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.
“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC.
“Commodity Account” shall mean all “commodity accounts” as such term is defined
in the UCC.
“Company” shall have the meaning provided in the recitals of this Agreement.
“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).



--------------------------------------------------------------------------------

        

“Controlling Fixed Asset Collateral Agent” shall have the meaning provided in
the Intercreditor Agreement.
“Copyrights” shall mean all: (a) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished) all
mask works (as such term is defined in 17 U.S.C. Section 901, et seq.), and all
copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office listed in Annex G; (b) rights and privileges arising under
applicable law with respect to such copyrights; and (c) renewals and extensions
thereof and amendments thereto.
“Copyright Security Agreement” shall mean a copyright security agreement, in the
form attached hereto as Exhibit A, executed and delivered by an Assignor in
favor of the Collateral Agent for the benefit of the Secured Creditors.
“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VII.
“Credit Documents” shall have the meaning provided in the Credit Agreement.
“DBNY” shall have the meaning provided in the first paragraph of this Agreement.
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC and all other demand, deposit, time, savings, cash management, passbook
and similar accounts.
“Discharge of Fixed Asset Obligations” shall have the meaning provided in the
Intercreditor Agreement.
“Documents” shall mean “documents” as such term is defined in the UCC.
“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.
“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC.
“Equipment” shall mean any “equipment” as such term is defined in the UCC, and
in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, fixtures and vehicles now or hereafter owned by any
Assignor and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.
“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.
“Excluded Assets” shall have the meaning provided in Section 1.1(b) of this
Agreement.
“Financial Assets” shall mean all present and future “financial assets” (as such
term is defined in the UCC).



--------------------------------------------------------------------------------

        

“Fixed Asset Document” shall have the meaning provided in the Intercreditor
Agreement.
“Fixed Asset Priority Collateral” shall have the provided in the Intercreditor
Agreement.
“Fixture” shall mean “fixture” as such term is defined in the UCC.
“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC.
“Goods” shall mean “goods” as such term is defined in the UCC.
“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the UCC.
“Indemnitee” shall have the meaning provided in Section 6.1(a) of this
Agreement.
“Instrument” shall mean “instruments” as such term is defined in the UCC.
“Intellectual Property” shall mean (a) all intellectual and similar property of
any Assignor of every kind and nature now owned or hereafter acquired by any
Assignor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Software, Trade Secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing; (b) rights corresponding to any of the foregoing throughout
the world, including as provided by international treaties or conventions, and
all other rights of any kind whatsoever accruing thereunder or pertaining
thereto; (c) income, royalties, damages, claims, and payments now or hereafter
due or payable under and with respect to any of the foregoing, including damages
and payments for past and future infringements, misappropriations, or other
violations thereof; and (d) rights to sue for past, present, and future
infringements, misappropriations, or other violations of any of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing.
“Intellectual Property Security Agreement” shall mean a Copyright Security
Agreement, a Patent Security Agreement or a Trademark Security Agreement.
“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the UCC.
“Investment Property” shall mean “investment property” as such term is defined
in the UCC.
“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is (a) the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender or (b) the
Administrative Agent, a Lender or an affiliate of the Administrative Agent or a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement (even if the Administrative Agent or
such Lender subsequently ceases to be the Administrative Agent or a Lender, as
the case may be, under this Agreement for any reason, together



--------------------------------------------------------------------------------

        

with the Administrative Agent’s, such Lender’s or such affiliate’s successor and
assigns), so long as the Administrative Agent, such Lender, such affiliate or
such successor or assign participates in such Interest Rate Protection Agreement
and/or Other Hedging Agreement.
“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.
“Lenders” shall have the meaning provided in the recitals of this Agreement.
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC.
“Licenses” shall mean any and all licenses, agreements, consents, orders,
franchises and similar arrangements in respect of the licensing, development,
use or disclosure of any Intellectual Property.
“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.
“Money” shall mean all present and future “money” (as defined in the UCC).
“Obligations” shall mean and include, as to any Assignor, all of the following:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations under Letters of Credit, fees, costs and indemnities (including,
without limitation, all interest, fees and expenses that accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest, fees or expenses is allowed in any such proceeding)) of
such Assignor to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Credit Document to
which such Assignor is a party (including, without limitation, in the event such
Assignor is a Guarantor, all such obligations, liabilities and indebtedness of
such Assignor under its Guaranty) and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Credit Document (all such obligations, liabilities and indebtedness under this
clause (i), except to the extent consisting of obligations or indebtedness with
respect to Secured Hedging Agreements or Treasury Services Agreements, being
herein collectively called the “Credit Document Obligations”);
(ii)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including without limitation, all interest, fees and expenses that accrue after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Assignor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest, fees or expenses is allowed in any such proceeding)
owing by such Assignor to the Secured Hedging Creditors, now existing or
hereafter incurred under, arising out of or in connection with any Secured
Hedging Agreement, whether such Secured Hedging Agreement is now in existence or
hereinafter arising (including, without limitation, in the case of an Assignor
that is a Guarantor, all obligations, liabilities and indebtedness of such
Assignor under its Guaranty in respect of the Secured Hedging Agreements), and
the due performance and compliance by such Assignor with all of the terms,
conditions and agreements contained in each such Secured Hedging Agreement (all
such obligations, liabilities and indebtedness under this clause (ii) being
herein collectively called the “Secured



--------------------------------------------------------------------------------

        

Hedging Obligations”; provided, however, in no event will Secured Hedging
Obligations include any Excluded Swap Obligations);
(iii)    the full and prompt payment when due (whether at the stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation, all
interest, fees and expenses that accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding at the rate provided for in the respective
documentation, whether or not such interest, fees or expenses is allowed in any
such proceeding) owing by such Assignor to each Treasury Services Creditor with
respect to Treasury Services, whether now in existence or hereafter arising in
each case under any Treasury Services Agreement (including, without limitation,
in the case of an Assignor that is a Guarantor, all obligations, liabilities and
indebtedness of such Assignor under its Guaranty in respect of the Secured
Hedging Agreements) (all such obligations, liabilities and indebtedness
described in this clause (iii) being herein collectively called the “Treasury
Services Obligations” and, together with the Secured Hedging Obligations, the
“Other Obligations”);
(iv)    any and all sums advanced by the Collateral Agent in order to preserve
the Collateral or preserve its security interest in the Collateral;
(v)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i), (ii) and (iii) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Collateral Agent of its rights hereunder, together
with reasonable attorneys’ fees and court costs;
(vi)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 6.1 of this Agreement; and
(vii)    all amounts owing to any Agent pursuant to any of the Credit Documents
in its capacity as such;
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether now existing or hereinafter
incurred or extended from time to time after the date of this Agreement.
“Omnibus Amendment” shall have the meaning provided in the recitals of this
Agreement.
“Original Security Agreement” shall have the meaning provided in the recitals of
this Agreement.
“Other Creditors” shall mean the Secured Hedging Creditors and the Treasury
Services Creditors.
“Other Obligations” shall have the meaning provided in the definition of
“Obligations”.
“Patents” shall mean all (a) industrial designs, letters patent, certificates of
inventions, all registrations and recordings thereof, and all applications for
letters patent, including registrations, recordings and pending applications in
the United States Patent and Trademark Office listed in Annex G, and (b)
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed



--------------------------------------------------------------------------------

        

or claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein and all improvements thereto.
“Patent Security Agreement” shall mean a patent security agreement, in the
attached hereto as Exhibit B, executed and delivered by an Assignor in favor of
the Collateral Agent for the benefit of the Secured Creditors.
“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, consent, approval, rights,
orders, variances, franchises or authorizations of or from any Governmental
Authority or agency.
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the U.S.
Pledge Agreement.
“Primary Obligations” shall have the meaning provided in Section 5.4(b) of this
Agreement.
“Promissory Note” shall have the meaning provided in the Uniform Commercial Code
as in effect in the State of New York.
“Pro Rata Share” shall have the meaning provided in Section 5.4(b) of this
Agreement.
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
“Recordable Intellectual Property” shall mean (i) any Patent issued by or
applied for issuance with the United States Patent and Trademark Office, (ii)
any Trademark registered or applied for registration with the United States
Patent and Trademark Office, (iii) any Copyright registered or applied for
registration with the United States Copyright Office and (iv) any material
License granting to any Assignor any exclusive right to use, copy, reproduce,
distribute, prepare derivative works, display or publish any records or other
materials pertaining to a Copyright registered with the United States Copyright
Office.
“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.
“Representative” shall have the meaning provided in Section 5.4(e) of this
Agreement.
“Secondary Obligations” shall have the meaning provided in Section 5.4(b) of
this Agreement.
“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.
“Secured Debt Agreements” shall mean and include this (i) Agreement, (ii) the
other Credit Documents, (iii) the Secured Hedging Agreements entered into with a
Secured Hedging Creditor and (iv) the Treasury Services Agreements entered into
with a Treasury Services Creditor.



--------------------------------------------------------------------------------

        

“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into with a Lender Counterparty,
provided that (i) such Interest Rate Protection Agreement and/or Other Hedging
Agreement expressly states that it constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents and (ii) the
Company and the other parties thereto shall have delivered to the Collateral
Agent a written notice specifying that such Interest Rate Protection Agreement
and/or Other Hedging Agreement constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents.
“Secured Hedging Creditors” shall have the meaning provided in the recitals of
this Agreement.
“Secured Hedging Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article VII.
“Securities Accounts” shall mean all present and future “securities accounts”
(as such term is defined in Article 8 of the UCC), including all monies,
“uncertificated securities,” and “securities entitlements” (each as defined in
Article 8 of the UCC) contained therein.
“Security” means all present and future “securities” (as such term is defined in
Article 8 of the UCC).
“Security Entitlements” shall mean all present and future “security
entitlements” (as such term is defined in Article 8 of the UCC).
“Software” shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing.
“State” shall mean any state of the United States.
“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.
“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC.
“Termination Date” shall have the meaning provided in Section 8.8(a) of this
Agreement.
“Trade Secrets” shall mean any confidential and proprietary information,
including inventions, formulae, algorithms, production procedures, know-how,
methods, techniques, marketing, plans, analyses, proposals, customer lists,
supplier lists, specifications, models, personal information, data collections,
source code and object code of an Assignor worldwide whether written or not.



--------------------------------------------------------------------------------

        

“Trademarks” shall mean all: (a) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office that
are listed in Annex G, (b) all extensions or renewals of any of the foregoing,
(c) goodwill associated therewith or symbolized thereby, (d) other assets,
rights and interests that uniquely reflect or embody such goodwill, and (e)
rights and privileges arising under applicable law with respect to the use of
any of the foregoing.
“Trademark Security Agreement” shall mean a trademark security agreement, in the
form attached hereto as Exhibit C, executed and delivered by an Assignor in
favor of the Collateral Agent for the benefit of the Secured Creditors.
“Transmitting Utility” shall have the meaning provided in Section 9‑102(a)(80)
of the UCC as in effect on the date hereof.
“Treasury Services” shall have the meaning provided in the recitals of this
Agreement.
“Treasury Services Agreement” shall have the meaning provided in the recitals of
this Agreement.
“Treasury Services Creditors” shall have the meaning provided in the recitals of
this Agreement.
“Treasury Services Obligations” shall have the meaning provided in the
definition of “Obligations” in this Article VII.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Lien on any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
“U.S. Borrower” shall have the meaning provided in the recitals of this
Agreement.
“Vehicles” shall mean all cars, trucks and other vehicles covered by a
certificate of title law of any state.

ARTICLE VIII

MISCELLANEOUS
8.1.    Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be in writing and shall be sent or delivered by mail, telecopy or courier
service and all such notices and communications shall, when mailed, telecopied
or sent by courier, be effective when deposited in the mails, delivered to the
overnight courier, or sent by telecopier, except that notices and communications
to the Collateral Agent or any Assignor shall not be



--------------------------------------------------------------------------------

        

effective until received by the Collateral Agent or such Assignor, as the case
may be. All notices and other communications shall be in writing and addressed
as follows:
(a)    if to any Assignor, c/o:
Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: Treasurer’s Office
Facsimile: (410) 865-8901
with a copy to:
Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8001
(b)    if to the Collateral Agent, at:
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Mark Kellam II
Facsimile: 904-746-4860
(c)
if to any Lender Creditor other than the Collateral Agent, at such address as
such Lender Creditor shall have specified in the Credit Agreement;

(d)
if to any Secured Hedging Creditor, at such address as such Secured Hedging
Creditor shall have specified in writing to the Company and the Collateral
Agent;

(e)
if to any Treasury Services Creditor, at such address as such Treasury Services
Creditor shall have specified in writing to the Company and the Collateral
Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
8.2.    Waiver; Amendment. Except as provided in Sections 8.8, 8.12 and 8.13
hereof and Section 13.12 of the Credit Agreement, none of the terms and
conditions of this Agreement or any other Security Document may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by each Assignor directly affected thereby (it being understood that the
addition or release of any Assignor hereunder or under another Security Document
shall not constitute a change, waiver, discharge or termination affecting any
Assignor other than the Assignor so added or released) and the Collateral Agent
(with the written consent of the Required Lenders).
8.3.    Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this



--------------------------------------------------------------------------------

        

Agreement or any other Secured Debt Agreement; or (c) any amendment to or
modification of any other Secured Debt Agreement or any security for any of the
Obligations (in each case), whether or not such Assignor shall have notice or
knowledge of any of the foregoing.
8.4.    Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect, subject to release and/or termination as set forth in Section 8.8
hereof, (ii) be binding upon each Assignor, its successors and assigns, provided
however, that except as otherwise permitted by the Credit Agreement, no Assignor
shall assign any of its rights or obligations hereunder without the prior
written consent of the Collateral Agent (with the consent of the Required
Lenders), and (iii) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Assignor
herein or in any certificate or other instrument delivered by such Assignor or
on its behalf under this Agreement shall be considered to have been relied upon
by the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.
8.5.    Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
8.6.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO
PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY
SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH ASSIGNOR. EACH ASSIGNOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH ASSIGNOR AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 8.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF THE
COLLATERAL AGENT UNDER THIS AGREEMENT OR ANY SECURED CREDITOR TO SERVE PROCESS
IN ANY OTHER MANNER



--------------------------------------------------------------------------------

        

PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY ASSIGNOR IN ANY OTHER JURISDICTION.
(b)    EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE THAT ARE
LOCATED IN THE COUNTY OF NEW YORK AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
8.7.    Assignors’ Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.
8.8.    Termination; Release. (a)  On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 6.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Assignor, will
promptly execute and deliver to such Assignor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the date upon which the Total Revolving Loan
Commitment under the Credit Agreement has been terminated, no Note is
outstanding (and all Loans and Unpaid Drawings have been paid in full), all
Letters of Credit have been terminated (or have been cash collateralized or
backstopped by another letter of credit, in either case on terms and pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the
respective Issuing Lenders (which arrangements, in any event, shall require such
cash collateral or backstop letter of credit to be in a stated amount equal to
at least 105% of the aggregate Stated Amount of all Letters of Credit
outstanding at such time)), all Obligations under Secured Hedging Agreements and
Treasury Services Agreements and all other Obligations (other than indemnities
under the Credit Documents which are not then due and payable) then due and
payable have been paid in full (or arrangements with respect to the Secured
Hedging Agreements and/or Treasury Services Agreements that are satisfactory to
the applicable Secured Hedging Creditor or Treasury Services Creditor have been
made or the express provisions of such Secured Hedging Agreement or Treasury
Services Agreement shall not require the related Obligations to be repaid or
cash collateralized at such time) and all Secured Hedging Agreements and
Treasury Services Agreements have been terminated (or arrangements with respect
to the Secured Hedging Agreements and Treasury Services Agreements that are
satisfactory to the applicable Secured Hedging Creditors or Treasury Services
Creditors, as the case may be, have been made or the express provisions of such
Secured Hedging Agreement or Treasury Services Agreement shall not require the
related Obligations to be repaid or cash collateralized at such time).





--------------------------------------------------------------------------------

        

(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) in connection with a sale or
disposition permitted by Section 10.02 of the Credit Agreement or is otherwise
released at the direction of the Required Lenders (or all the Lenders if
required by Section 13.12 of the Credit Agreement), and the proceeds of such
sale or disposition (or from such release) are applied in accordance with the
terms of the Credit Agreement to the extent required to be so applied, the
Collateral Agent, at the request and expense of such Assignor, will duly release
from the security interest created hereby (and will promptly execute and deliver
such documentation, including termination or partial release statements,
including UCC-3s, subordination agreements and the like in connection therewith
to evidence the release of such item of Collateral or to subordinate its
interest in such item of Collateral) and assign, transfer and deliver to such
Assignor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or otherwise disposed of,
or released, and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement. In the case of any sale or
disposition of any Collateral permitted under Section 10.02 of the Credit
Agreement (unless sold to another Credit Party), the security interest created
hereby on such Collateral shall be automatically released without the need for
further action by any Person.  Furthermore, upon the release of any U.S.
Guarantor from the U.S. Guaranty in accordance with the provisions thereof, such
Assignor (and the Collateral at such time assigned by the respective Assignor
pursuant hereto) shall be automatically released from this Agreement, and the
Collateral Agent, at the request and expense of such Assignor being released,
will promptly execute and deliver such documentation, including termination or
partial release statements, including UCC-3s, and the like in connection
therewith) and assign, transfer and deliver to such Assignor (without recourse
and without any representation or warranty) the Collateral of such Assignor
being released.


(c)    At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 8.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by an Authorized Officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 8.8(a) or (b). At any time that the Company or the respective
Assignor desires that a Subsidiary of the Company which has been released from
the U.S. Guaranty be released hereunder as provided in the penultimate sentence
of Section 8.8(b) hereof, it shall deliver to the Collateral Agent a certificate
signed by an Authorized Officer of the Company and the respective Assignor
stating that the release of the respective Assignor (and its Collateral) is
permitted pursuant to such Section 8.8(b).
(d)    The Collateral Agent shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with, or which the Collateral Agent in good faith believes to be in accordance
with, this Section 8.8.
8.9.    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Collateral Agent.
8.10.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.11.    The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement.



--------------------------------------------------------------------------------

        

It is expressly understood and agreed that the obligations of the Collateral
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Section 12 of the Credit Agreement.
The Collateral Agent shall act hereunder on the terms and conditions set forth
herein and in Section 12 of the Credit Agreement.
8.12.    Additional Assignors. It is understood and agreed that any Domestic
Subsidiary of the Company that desires to become an Assignor hereunder, or is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become an Assignor hereunder by (x) executing a counterpart
hereof and delivering same to the Collateral Agent or by executing a Joinder
Agreement and delivering the same to the Collateral Agent, in each case as may
be requested by the Collateral Agent (provided such Joinder Agreement shall not
require the consent of any Assignor), (y) delivering supplements to Annexes A
through G, inclusive, hereto as are necessary to cause such Annexes to be
complete and accurate with respect to such additional Assignor on such date and
(z) taking all actions as specified in this Agreement as would have been taken
by such Assignor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Collateral Agent and
with all documents and actions required above to be taken to the reasonable
satisfaction of the Collateral Agent and upon such execution and delivery, such
Subsidiary shall constitute an Assignor hereunder.
8.13.    Intercreditor Agreement. This Agreement is subject to the terms and
conditions set forth in the Intercreditor Agreement in all respects and, in the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy in respect of the Collateral by the Collateral Agent (or any
Secured Creditor) hereunder is subject to the provisions of the Intercreditor
Agreement and in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control with respect to the exercise of any such
right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, no Credit Party shall be
required hereunder to take any action with respect to the Collateral that is
inconsistent with the provisions of the Intercreditor Agreement.
8.14.    Release of Assignors. If at any time all of the Equity Interests of any
Assignor (or, to the extent any other Security Document requires releases
thereunder to occur in accordance with the provisions of this Agreement, the
pledgor, transferor, mortgagor or other corresponding party under such other
Security Document) owned by the Company and its Subsidiaries (other than the
Equity Interests of a Borrower) are sold (to a Person other than the Company or
any of its Subsidiaries) in a transaction permitted pursuant to the Credit
Agreement (and which does not violate the terms of any other Credit Document
then in effect), then, at the request and expense of the Company, the respective
Assignor shall be immediately released as an Assignor pursuant to this Agreement
(and upon the reasonable request of the Company and at the expense of the
Assignors, the Collateral Agent (or, to the extent any other Security Document
requires releases thereunder to occur in accordance with the provisions of this
Agreement, the pledgee, assignee, mortgagee or other corresponding party under
such other Security Document) shall execute and deliver such instruments of
release as are reasonably necessary to evidence the release of such Assignor and
otherwise reasonably satisfactory to the Collateral Agent). At any time the
Company desires that the Collateral Agent acknowledge that an Assignor has been
released from this Agreement as provided in this Section 8.14, the Company shall
deliver to the Collateral Agent a certificate signed by an Authorized Officer of
the Company stating that (i) the transaction is permitted pursuant to the Credit
Agreement (and does not violate the terms



--------------------------------------------------------------------------------

        

of any other Credit Documents then in effect) and (ii) the release of the
respective Assignor is permitted pursuant to this Section 8.14.
8.15.    Fixed Asset Priority Collateral. Notwithstanding anything herein to the
contrary, prior to the Discharge of Fixed Asset Obligations, the requirements
under this Agreement to deliver or grant control over Fixed Asset Priority
Collateral to the Pledgee, or to give any notice to any Person or in respect of
the provision of voting rights or the obtaining of any consent of any Person, in
each case in connection with any Fixed Asset Priority Collateral, shall be
deemed satisfied if the Assignors comply with the requirements of the similar
provision of the applicable Fixed Asset Document. Until the Discharge of Fixed
Asset Obligations, the delivery of any Fixed Asset Priority Collateral to the
Controlling Fixed Asset Collateral Agent pursuant to the applicable Fixed Asset
Documents as bailee for the Collateral Agent shall satisfy any delivery
requirement hereunder or under any other Secured Debt Agreement.
8.16.    No Novation. This Agreement does not extinguish the obligations or
security interests under the Original Security Agreement or discharge or release
the obligations or the Liens of any mortgage, pledge, security agreement or any
other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations or security interests outstanding
under the Original Security Agreement which shall remain in full force and
effect and continued hereunder without interruption hereunder, except as
modified hereby or by instruments executed concurrently herewith. Nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of any Assignor from any of its obligations or liabilities under the
Original Security Agreement or other documents executed in connection therewith.
  
[Remainder of this page intentionally left blank; signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
ASSIGNORS:
 
CIENA CORPORATION
 
 
 


By:_/s/ Elizabeth A. Dolce              
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
CIENA COMMUNICATIONS, INC.
 
 
 


By: /s/ Elizabeth A. Dolce                
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
CIENA GOVERNMENT SOLUTIONS, INC.
 
 
 


By: /s/ Elizabeth A. Dolce                
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
 
 
 
 
 
































NEWYORK 9256500 (2K)
 
 




--------------------------------------------------------------------------------




Accepted and Agreed to:


DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent






By: /s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director
By: /s/ Kirk L. Tashjian
Name: Kirk L. Tashjian
Title: Vice President





NEWYORK 9256500 (2K)
 
 


